DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2022 has been entered.
 Amendment
Acknowledgment is made of applicant’s Amendment, filed 16 November 2022. The changes and remarks disclosed therein have been considered.
Claims 2, 9, 15 has been cancelled by Amendment. Therefore, claims 1, 3-8, 10-14, 16-20 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a voltage to inhibit conduction currents of  the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage and identify the memory cells having threshold voltages that are less than a third data state threshold voltage, the third data state threshold voltage being less than the first data state threshold voltage and greater than the second data state threshold voltage…” as recited in claims 1, 8, 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, 14 are recite the limitation “a voltage to inhibit conduction currents of  the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage and identify the memory cells having threshold voltages that are less than a third data state threshold voltage, the third data state threshold voltage being less than the first data state threshold voltage and greater than the second data state threshold voltage”. This limitation cannot be found in the disclosure as originally filed and is therefore new matter. Claims 2-7, 10-13, 16-20 depend from claims 1, 8, 14 and therefore contain the same new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 10,121,536 B2 hereinafter “Wang”) in view of Date (US 2021/0082499 A1) and further in view of SHIBATA et al (US 2020/0211655 A1 hereinafter “Shibata”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Wang, for example in Figs. 1-41, discloses an apparatus (see for example in Figs. 1-2 related in Figs. 3-41), comprising: a page of memory cells (see for example in Fig. 3 related in Figs. 1-2, 4-41), each of the memory cells connected to one of a plurality of word lines (e.g., WL0 to WL7; in Fig. 3 related in Figs. 1-2, 4-41) and arranged in one or more strings (e.g., connected to BL0-BL(m-1); in Fig. 3 related in Figs. 1-2, 4-41) and configured to retain a threshold voltage corresponding to one of a plurality of memory states (see for example in Fig. 4 related in Figs. 1-3, 5-41); and a control circuit (e.g., controller 15; in Fig. 2 related in Figs. 1, 3-41) coupled to the plurality of word lines and the one or more strings (see for example in Figs. 7-8 related in Figs. 1-6, 9-41) and configured to: supply a bit line voltage to one or more strings (e.g., Vbl; in Figs. 13, 27, 30-31, 36 related in Figs. 1-12, 14-26, 28-29, 32-35, 37-41) and identify the memory cells having threshold voltages that are less than a first data state threshold voltage (e.g., AR-GR/GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41), supply the first bit line voltage to one or more strings (e.g., Vbl; in Fig. 36 related in Figs. 1-35, 37-41) and identify the memory cells threshold voltages that are less than a second data state  threshold voltage, the second data state threshold voltage being less than the first data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41), and a supply voltage to the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage and identify the memory cells having threshold voltages that are less than a third data state threshold voltage.
However, Wang is silent with regard a supply voltage to inhibit conduction currents of to the one or more strings of the memory cells 
In the same field of endeavor, Date, for example in Fig. 8, discloses a supply voltage to inhibit conduction currents of to the one or more strings of the memory cells (e.g., BL TO WRITE “1”; in Fig. 8).
However, the above Wang/Date are silent with regard to the third data state threshold voltage being less than the first data state threshold voltage and greater than the second data state threshold voltage.
In the same field of endeavor, Shibata, for example in Figs. 27-31, discloses alternatively, the data state threshold voltages (the data state threshold voltages as high or low as designed; in Figs. 27-31). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Wang such as memory cell array including a memory cell that is capable of holding two or more bits of data (see for example in Figs. 1-41 of Wang) and the teaching of Date such as semiconductor memory (see for example in fig. 8 of Date) by incorporating the teaching of Shibata such as semiconductor memory (see for example in figs. 27-30 of Shibata), for the purpose of controlling the read operation of the memory cell (Shibata, see paragraph [0155]). 
For apparatus claims 1, 3-7 and memory controller claims 8, 10-14, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Wang et al, Shibata et al, Date disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent. 
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 3, the above Wang/Date/Shibata, the combination disclose wherein each of the one or more strings is connected to one of a plurality of bit lines coupled to the control circuit (see for example in Figs. 1-2 related in Figs. 3-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata) and the control circuit is further configured to ground the one of the plurality of bit lines to inhibit the conduction currents of the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage thereby reducing an electrical current and power consumed by the apparatus during operation (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata). 
Regarding claim 4, the above Wang/Shibata/Maejima, the combination disclose wherein the control circuit is further configured to: apply a primary read voltage corresponding to the first data state threshold voltage to a selected one of the plurality of word lines while applying a read pass voltage to unselected ones of the plurality of word lines (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata) and sensing the conduction currents of the memory cells of one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the first data state threshold voltage (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); apply a secondary read voltage corresponding to the second data state threshold voltage to the selected one of the plurality of word lines while applying the read pass voltage to the unselected ones of the plurality of word lines and sensing the conduction currents of the memory cells of the one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the second data state threshold voltage (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and apply a tertiary read voltage corresponding to the third data state threshold voltage to the selected one of the plurality of word lines while applying the read pass voltage to the unselected ones of the plurality of word lines and sensing the conduction currents of the memory cells of the one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the third data state threshold voltage (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata). 
Regarding claim 5, the above Wang/Date/Shibata, the combination disclose wherein the control circuit is further configured to: record the memory cells of the one or more strings identified as having threshold voltages that are less than the second data state threshold voltage (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and inhibit the conduction currents of the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage while identifying the memory cells having threshold voltages that are less than the third data state threshold voltage of the series (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata). 
Regarding claim 6, the above Wang/Date/Shibata, the combination disclose wherein the control circuit is further configured to: record the memory cells of the one or more strings identified as having threshold voltages that are less than the first data state threshold voltage as a first group (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); record the memory cells of the one or more strings identified as having threshold voltages that are less than the second data state threshold voltage as a second group (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and inhibit the conduction currents of the one or more strings of the memory cells in both the first group and the second group while identifying the memory cells having threshold voltages that are less than the third data state threshold voltage of the series (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding claim 7, the above Wang/Date/Shibata, the combination disclose wherein the controller is configured to identify the memory cells having threshold read voltages that are less than the first data state, the second data state threshold voltage, and the third data state threshold voltage in a page read that is selected from a group consisting of a lower page read and a middle page read and an upper page read (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding Independent Claim 8, Wang, for example in Figs. 1-41, discloses a controller (e.g., Controller 2; in Figs. 1-2 related in Figs. 3-41) in communication with a memory apparatus (e.g., NAND flash memory; in Fig. 2 related in Figs. 1, 3-41 as discussed above) including a page of memory cells (see for example in Fig. 3 related in Figs. 1-2, 4-41), each of the memory cells connected to one of a plurality of word lines (e.g., WL0 to WL7; in Fig. 3 related in Figs. 1-2, 4-41) and arranged in one or more strings (e.g., connected to BL0-BL(m-1); in Fig. 3 related in Figs. 1-2, 4-41) and configured to retain a threshold voltage corresponding to one of a plurality of memory states (see for example in Fig. 4 related in Figs. 1-3, 5-41), the controller configured to: supply a first bit line voltage to one or more strings (e.g., Vbl; in Figs. 13, 27, 30-31, 36 related in Figs. 1-12, 14-26, 28-29, 32-35, 37-41) and identify the memory cells having threshold voltages that are less than a first data state threshold voltage (e.g., AR-GR/GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41); supply the first bit line voltage to one or more string (e.g., Vbl; in Fig. 36 related in Figs. 1-35, 37-41) and identify the memory cells threshold voltages that are less than a second data state threshold voltage, the second data state threshold voltage being less than the first data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41); and supply a voltage to the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage and identify the memory cells having the threshold voltages that are less than a third data state threshold voltage.
However, Wang is silent with regard a supply voltage to inhibit conduction currents of to the one or more strings of the memory cells 
In the same field of endeavor, Date, for example in Fig. 8, discloses a supply voltage to inhibit conduction currents of to the one or more strings of the memory cells (e.g., BL TO WRITE “1”; in Fig. 8).
However, the above Wang/Date are silent with regard to the third data state threshold voltage being less than the first data state threshold voltage and greater than the second data state threshold voltage.
In the same field of endeavor, Shibata, for example in Figs. 27-31, discloses alternatively, the data state threshold voltages (the data state threshold voltages as high or low as designed; in Figs. 27-31). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Wang such as memory cell array including a memory cell that is capable of holding two or more bits of data (see for example in Figs. 1-41 of Wang) and the teaching of Date such as semiconductor memory (see for example in fig. 8 of Date) by incorporating the teaching of Shibata such as semiconductor memory (see for example in figs. 27-31 of Shibata), for the purpose of controlling the read operation of the memory cell (Shibata, see paragraph [0155]). 
Regarding claim 10, the above Wang/Date/Shibata, the combination disclose wherein the controller is further configured to: instruct the memory apparatus to apply a primary read voltage corresponding to the first data state threshold voltage to a selected one of the plurality of word lines while instructing the memory apparatus to apply a read pass voltage to unselected ones of the plurality of word lines and instructing the memory apparatus to sense the conduction currents of the memory cells of one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the first data state threshold voltage series (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); instruct the memory apparatus to apply a secondary read voltage corresponding to the third data state threshold voltage to the selected one of the plurality of word lines while instructing the memory apparatus to apply the read pass voltage to the unselected ones of the plurality of word lines and instructing the memory apparatus to sense the conduction currents of the memory cells of the one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the second data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and instruct the memory apparatus to apply a tertiary read voltage corresponding to the third data state threshold voltage to the selected one of the plurality of word lines while instructing the memory apparatus to apply the read pass voltage to the unselected ones of the plurality of word lines and instructing the memory apparatus to sense the conduction currents of the memory cells of the one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the third data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata). 
Regarding claim 11, the above Wang/Date/Shibata, the combination disclose wherein the controller is further configured to: record the memory cells of the one or more strings identified as having threshold voltages that are less than the second data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and instruct the memory apparatus to inhibit the conduction currents of the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage while identifying the memory cells having threshold voltages that are less than the third data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding claim 12, the above Wang/Date/Shibata, the combination disclose wherein the controller is further configured to: record the memory cells of the one or more strings identified as having threshold voltages that are less than the first data state threshold voltage as a first group series (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); record the memory cells of the one or more strings identified as having threshold voltages that are less than the second data state threshold voltage as a second group (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and instruct the memory apparatus to inhibit the conduction currents of the one or more strings of the memory cells in both the first group and the second group while identifying the memory cells having threshold voltages that are less than the third data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding claim 13, the above Wang/Date/Shibata, the combination disclose wherein the controller is configured to identify the memory cells having threshold read voltages that are less than the first data state threshold voltage, the second data state threshold voltage, and the third data state threshold voltage in a page read that is selected from a group consisting of a lower page read and a middle page read and an upper page read (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding Independent Claim 14, Wang, for example in Figs. 1-41, discloses a method of operating a memory apparatus (see for example in Figs. 1-2 related in Figs. 3-41) including a page of memory cells (see for example in Fig. 3 related in Figs. 1-2, 4-41), each of the memory cells connected to one of a plurality of word lines (e.g., WL0 to WL7; in Fig. 3 related in Figs. 1-2, 4-41) and arranged in one or more strings (e.g., connected to BL0-BL(m-1); in Fig. 3 related in Figs. 1-2, 4-41) and configured to retain a threshold voltage corresponding to one of a plurality of memory states (see for example in Fig. 4 related in Figs. 1-3, 5-41), the method comprising the steps of: supplying a first bit line voltage to one or more strings (e.g., Vbl; in Figs. 13, 27, 30-31, 36 related in Figs. 1-12, 14-26, 28-29, 32-35, 37-41) while identifying the memory cells having threshold voltages that are less than a first data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41); supplying the first bit line voltage to one or more strings (e.g., Vbl; in Figs. 13, 27, 30-31, 36 related in Figs. 1-12, 14-26, 28-29, 32-35, 37-41) while identifying the memory cells having the threshold voltage less than a second data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41); and supplying a second voltage to the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage while identify the memory cells that have threshold voltages that are less than a third data state threshold voltage.
However, Wang is silent with regard a supply voltage to inhibit conduction currents of to the one or more strings of the memory cells 
In the same field of endeavor, Date, for example in Fig. 8, discloses a supply voltage to inhibit conduction currents of to the one or more strings of the memory cells (e.g., BL TO WRITE “1”; in Fig. 8).
However, the above Wang/Date are silent with regard to the third data state threshold voltage being less than the first data state threshold voltage and greater than the second data state threshold voltage.
In the same field of endeavor, Shibata, for example in Figs. 27-31, discloses alternatively, the data state threshold voltages (the data state threshold voltages as high or low as designed; in Figs. 27-31). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Wang such as memory cell array including a memory cell that is capable of holding two or more bits of data (see for example in Figs. 1-41 of Wang) and the teaching of Date such as semiconductor memory (see for example in fig. 8 of Date) by incorporating the teaching of Shibata such as semiconductor memory (see for example in figs. 27-31 of Shibata), for the purpose of controlling the read operation of the memory cell (Shibata, see paragraph [0155]). 
Regarding claim 16, the above Wang/Date/Shibata, the combination disclose wherein each of the one or more strings is connected to one of a plurality of bit lines of the memory apparatus and the method further includes the step of grounding the one of the plurality of bit lines to inhibit the conduction currents of the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage to reduce an electrical current and power consumed by the memory apparatus during operation (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding claim 17, the above Wang/Date/Shibata, the combination disclose wherein the method further includes the steps of: applying a primary read voltage corresponding to the first data state threshold voltage to a selected one of the plurality of word lines while applying a read pass voltage to unselected ones of the plurality of word lines and sensing the conduction currents of the memory cells of one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the first data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); applying a secondary read voltage corresponding to the second data state threshold voltage to the selected one of the plurality of word lines while applying the read pass voltage to the unselected ones of the plurality of word lines and sensing the conduction currents of the memory cells of the one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the second data state  threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and applying a tertiary read voltage corresponding to the third data state threshold voltage to the selected one of the plurality of word lines while applying the read pass voltage to the unselected ones of the plurality of word lines and sensing the conduction currents of the memory cells of the one or more strings to identify the memory cells of the one or more strings having threshold voltages that are less than the third data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding claim 18, the above Wang/Date/Shibata, the combination disclose wherein the method further includes the steps of: recording the memory cells of the one or more strings identified as having threshold voltages that are less than the second data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and inhibiting the conduction currents of the one or more strings of the memory cells identified as having threshold voltages that are less than the second data state threshold voltage while identifying the memory cells having threshold voltages that are less than the third data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding claim 19, the above Wang/Date/Shibata, the combination disclose wherein the method further includes the steps of: recording the memory cells of the one or more strings identified as having threshold voltages that are less than the first data state threshold voltage as a first group (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); recording the memory cells of the one or more strings identified as having threshold voltages that are less than the second data state threshold voltage as a second group (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata); and inhibiting the conduction currents of the one or more strings of the memory cells in both the first group and the second group while identifying the memory cells having threshold voltages that are less than the third data state threshold voltage (e.g., GR to AR threshold voltages; in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Regarding claim 20, the above Wang/Date/Shibata, the combination disclose the steps of identifying the memory cells that have threshold voltages that are less than the first data state threshold voltage and the second data state threshold voltage and the third data state threshold voltage are performed during a page read that  is selected from a group consisting of a lower page read and a middle page read and an upper page read (see for example in Figs. 4-13, 27, 30-31 related in Figs. 1-3, 14-26, 28-29, 32-41 of Wang with Fig. 8 of Date and see also in Figs. 27-31 of Shibata).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-14, 16-20 have been considered but are moot because the new ground of rejection in view of Date (US 2021/0082499 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825